DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            
Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 2: Ineligible.
The claim recites a series of acts for predicting investment behavior. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of extracting information from news media relating to a particular investment using said natural language processing to parse or pattern match on words in said news media to identify natural language text describing activities or announcements relating to the particular investment that is in or near sentences containing a name of said particular investment and to fill templates with said natural language text; clustering at least some of said templates into groups that are statistically correlated with changes in investment price or volatility of said particular Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor to extract and cluster information. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of triggering a trade when a condition is met, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The concept of triggering a trade when a condition is met is notoriously old and well known. Furthermore, as admitted in the instant Specification at paragraph 0032, that a fully non-automated manual version of the invention is achievable where users are able to make manual trading decisions based upon new releases which are particularly relevant to tracking conditions. Accordingly, a conclusion that the steps of triggering a trade when a condition is met is well-understood, routine and conventional activity is supported under Berkheimer options 1 and 4. 

(Step 2B: NO). The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the constructing or updating, and the triggering steps are steps not capable of being performed completely in the human mind or completely via manual human activity.
Examiner respectfully disagrees. Creating or updating rules for an investment based on predicted changes in price is still an abstract idea as analyzed above. The triggering of a trade based on said rules is simple an insignificant extra/post solution activity that does not take the claimed invention out of the realm of abstract idea. MPEP 2106305(g). See further explanation above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roesler et al., “Intelligent Agents, Software Servants for an Electronic Information World ( and more)”, Online, July 1994, 18(4), 11 pages.
.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691